         Case 4:16-cv-40060-TSH Document 95 Filed 12/14/18 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
CHERYL RODRIGUEZ,                       )
                                        )         CIVIL ACTION
                           Plaintiff,  )                             NO. 16-40060-TSH
                                       )
                   v.                  )
                                       )
CHARTER COMMUNICATIONS, INC.           )
and CHARTER COMMUNICATIONS,            )
LLC,                                   )
                                       )
                      Defendants.      )
______________________________________ )

      ORDER AND MEMORANDUM ON DEFENDANTS’ MOTION TO STRIKE
          PLAINTIFF’S PROPOSED VERDICT FORM (Docket No. 89)

                                        December 14, 2018

HILLMAN, D.J.

       In her Complaint, Plaintiff asserts three claims against Defendants: “Unlawful Removal of

Reasonable Accommodations” under the Americans with Disabilities Act (“ADA”), 42 U.S.C. §

12101 et seq. (“Count I”), “Failure to Engage in the Interactive Process” pursuant to the ADA

(“Count II”), and “Discrimination Against A Qualified Handicapped Persons” by “unlawfully

removing her accommodations without a legitimate business purpose for doing so” and because

she received a written warning for a work absence. (“Count III”).

       On May 18, 2018, this Court granted Defendants’ motion for summary judgement on Count

II, but denied the motion on Counts I and III. With respect to Count I this Court explained:

       The Plaintiff has been provided some accommodation and does not have the right
       to her preferred accommodation. However, absent evidence of hardship on the
       Defendants as to the January 2014 Accommodation, the Court must deny the
       Defendants motion for summary judgment as to Count I.

(Docket No. 60). And with respect to Count III:
          Case 4:16-cv-40060-TSH Document 95 Filed 12/14/18 Page 2 of 3




       The Defendants agree that to establish a prima facia claim for disability
       discrimination under M.G.L. c. 151B, an adverse employment action includes an
       employer’s failure to provide a reasonable accommodation. Defendants argue that
       the Plaintiff has failed to show that she has suffered an adverse employment action
       because she was not denied a reasonable accommodation. However, consistent with
       the analysis above, the record supports the Plaintiffs assertion that the Defendants
       failed to reasonably accommodate her and the Defendants motion for summary
       judgment as to Count III is denied.

Id.

       With trial approaching, Plaintiff submitted a proposed verdict form. (Docket No. 87). The

first question Plaintiff proposed to the jury reads: “Do you find that Plaintiff Cheryl Rodriguez has

proven by a preponderance of the evidence that Defendant Charter Communications discriminated

against her for using her reasonable accommodation?” Id. at 2. Defendants subsequently filed this

motion objecting to Plaintiff’s proposed verdict form because Plaintiff attempts “to argue a

completely new claim to the jury.” (Docket No. 90, at 1). Further, Defendants argue it would be

unfair to force them to litigate an entirely new claim on the eve of trial. See Ruiz-Sulsona v.

University of Puerto Rico, 334 F.3d 157, 160 (1st Cir. 2003) (“[P]laintiff should not be able to idle

and then produce arguments that the defendant had no cause to rebut and the district judge had no

cause to examine.”).

       Defendants are correct, Plaintiff’s formulation of her claims in the verdict form is a claim

that she has yet to raise in this litigation. As for Count I, the issue for the jury is whether

Defendants unlawfully removed Plaintiff’s accommodation. With respect to Count III, the issue

is whether Plaintiff has suffered adverse employment action against her because of, in whole or in

part, her protected disability. See McDonnell-Douglas, 411 U.S. 792, 802, 93 S.Ct. 1817 (1973).

       Accordingly, Defendants’ motion to strike (Docket No. 89) is granted insofar as it requests

that this Court strike Plaintiff’s proposed verdict form.



                                                  2
     Case 4:16-cv-40060-TSH Document 95 Filed 12/14/18 Page 3 of 3



SO ORDERED



                                                      /s/ Timothy S. Hillman
                                                   TIMOTHY S. HILLMAN
                                                         DISTRICT JUDGE




                                   3
